Rhodes, J., concurring:
I concur in the foregoing opinion and judgment. But I am also of the opinion that the right of the plaintiff to have access to and use of the street did not depend in any degree upon the fact that it had been planked, so that it might conveniently be used. A street is not the less a street because it may need excavation, filling, or piling and planking, and the public have a right to its use whatever may be its condition; and a private person who sustains a special damage by reason of an obstruction placed therein, may, in my opinion, sustain an action therefor. It might he more difficult to show special damage in such case, but if it be shown, the injured party is entitled to relief.